EXHIBIT 10.1
PROMISSORY NOTE
 

$128,000,000.00
June 1, 2011

 
FOR VALUE RECEIVED, MAA TANC, LLC, a Delaware limited liability company
(“Maker”), having an office at c/o Mid-America Apartments, L.P., 6584 Poplar
Avenue, Memphis, Tennessee 38138, promises to pay to NEW YORK LIFE INSURANCE
COMPANY (“Holder”), a New York mutual insurance company, having its principal
office at 51 Madison Avenue, New York, New York 10010-1603, or order, without
offset, at its principal office in New York, New York, or at such other place as
may be designated in writing by Holder, the principal sum of One Hundred
Twenty-Eight Million and No/100 Dollars ($128,000,000.00), lawful money of the
United States of America, together with interest thereon at the rate (“Interest
Rate”) of  Five and Eight one-hundredths percent (5.08%) per annum, payable in
monthly payments (“Payments”) of (i) interest only of Five Hundred Forty One
Thousand, Eight Hundred Sixty-Six and 67/100 Dollars ($541,866.67), commencing
on the tenth (10th) day of July, 2011 and payable on the tenth (10th) day of
each and every month thereafter until and including June 10, 2016, and (ii)
principal and interest of Six Hundred Ninety-Three Thousand, Four Hundred Four
and No/100 Dollars ($693,404.00), commencing on the tenth (10th) day of July
2016, and payable on the tenth (10th) day of each and every month thereafter
until and including  June 10, 2021 (“Maturity Date”).   In addition, on the
Maturity Date, Maker shall pay to Holder the entire unpaid principal balance of
this Note, together with all interest then accrued thereon pursuant to this Note
and all other Obligations (as hereinafter defined) then unpaid pursuant to the
Loan Instruments (as hereinafter defined).  Holder shall apply each Payment,
when received, first to the Obligations, other than principal and interest,
which are then due and payable, but only if so elected by Holder in its sole and
absolute discretion, and then to the payment of accrued interest on the
outstanding principal balance hereof and the remainder to the reduction of such
principal balance.  Interest from the date hereof through and including June 9,
2011, is due and payable on the date of this Note and shall be computed on the
basis of the actual number of days in such period over a 360 day year.
 
This Note is secured by, among other things, (a) a Deed of Trust, Mortgage,
Assignment of Leases and Rents and Security Agreement (“Texas Deed of Trust”),
dated as of the date hereof, granted by Maker to M. Lawrence Hicks, Jr.,
Trustee, for the benefit of Holder, and encumbering certain premises and other
property constituting five apartment communities in Dallas, Irving, Roanoke, The
Woodlands and Spring, Texas (“Texas Secured Property”) more particularly
described in the Texas Deed of Trust, (b) an Assignment of Leases, Rents, Income
and Cash Collateral (the “Texas Assignment”) covering the Texas Secured
Property, dated as of the date hereof, from Maker to Holder, (c) a Deed of
Trust, Assignment of Leases and Rents and Security Agreement and Fixture Filing
(“North Carolina Deed of Trust”), dated as of the date hereof, granted by Maker
to Fidelity National Title Insurance Company, Trustee, for the benefit of
Holder, and encumbering certain premises and other property constituting one
apartment community in Cary, North Carolina Property (“North Carolina Secured
Property”) more particularly described in the North Carolina Deed of Trust, (d)
an Assignment of Leases, Rents, Income and Cash Collateral (the “North Carolina
Assignment”) covering the North Carolina Secured Property, dated as of the date
hereof, from Maker to Holder, (e)  Deed to Secure Debt, Assignment of Leases and
Rents and Security Agreement (“Georgia Security Deed”), dated as of the date
hereof, granted by Maker to Holder, and encumbering certain premises and other
property constituting two apartment communities in Duluth and Gainesville,
Georgia (“Georgia Secured Property”) more particularly described in the Georgia
Security Deed, and (f) an Assignment of Leases, Rents, Income and Cash
Collateral (the “Georgia Assignment”) covering the Georgia Secured Property,
dated as of the date hereof, from Maker to Holder. Obligations, Loan Instruments
and all other capitalized terms used in this Note and not expressly defined
herein shall have the meanings assigned to such terms in the Texas Deed of
Trust, North Carolina Deed of Trust and Georgia Security Deed (collectively, and
together with all modifications thereof and supplements thereto, the “Deed of
Trust”). The Texas Assignment, the North Carolina Assignment and the Georgia
Assignment  are collectively, together with all modifications thereof and
supplements thereto, called the “Assignment”; and the Texas Secured Property,
the North Carolina Secured Property and the Georgia Secured Property are
collectively called the “Secured Property”.  The terms and provisions of the
Loan Instruments, other than this Note, are hereby fully incorporated into this
Note by reference.  The portion of the Loan allocated to each of the apartment
communities described above is set forth in Schedule 1 attached to and
incorporated in this Note.
 
 
 

--------------------------------------------------------------------------------

 


In the event that electronic fund transfer debiting is established for regularly
scheduled payments under the Loan Instruments,  Maker will cooperate with Holder
and provide such documentation as is required to effectuate such payments by
electronic fund transfer debit transactions through the Automated Clearing House
network.  Once the payment authorization is established, the failure of the
electronic funds transfer debit entry transaction to be timely completed, for
whatever reason, other than Holder’s failure to initiate the debit, shall not
relieve Maker of its obligations to make all payments required hereunder or
under the other Loan Instruments when due, and to comply with Maker’s other
obligations under the Loan Instruments.
 
From and after the earlier to occur of an Event of Default or the Maturity Date,
the aggregate amount of the Obligations shall automatically bear interest at an
annual rate (“Increased Rate”) equal to the Interest Rate plus five percentage
points, unless compliance with applicable law requires a lesser interest rate,
in which event the aggregate amount of the Obligations shall bear interest at
the maximum rate permitted by law.
 
Any default in the making of any Payment or in the making of any payment due
pursuant to Section 1.04 of the Deed of Trust or in the making of any other
deposit or reserve due pursuant to any Loan Instrument on the date the same is
due will result in loss and additional expense to Holder in servicing the
Obligations, handling such delinquent payments and meeting its other financial
obligations.  Accordingly, upon the occurrence of any such default, Maker shall
pay, without regard to any grace periods, a late charge (“Late Charge”) of four
percent (4%) of each such overdue payment.  Maker agrees that (a) the exact
amount of such loss and additional expense is extremely difficult, if not
impossible to determine, (b) the Late Charge is a reasonable estimate of such
loss and expense and therefore does not constitute a penalty and (c) in addition
to, and not in lieu of, the exercise of any other remedies to which Holder may
be entitled, Holder may collect from Maker all Late Charges for the purpose of
defraying such loss and expense, unless applicable law requires a lesser such
charge, in which event Holder may collect from Maker a Late Charge at the
maximum rate permitted by applicable law, and in no event shall such charge, if
construed to be interest, together with other interest to be paid on the
indebtedness evidenced by this Note or indebtedness arising under any instrument
securing the payment hereof, exceed the maximum interest permitted under the
laws of the State.
 
 
 

--------------------------------------------------------------------------------

 
 
Maker may not prepay the Obligations prior to July 10, 2015 (“Closed
Period”).  On or at any time after July 10, 2015, Maker may prepay the
outstanding principal balance of this Note (in whole but not in part), together
with accrued interest thereon to the date of prepayment and any other
outstanding Obligations, provided that (a) Maker gives Holder not less than
forty-five (45) and not more than one hundred (100) days prior written notice of
Maker’s intention to make such prepayment, (b)  at least ten (10) days prior to
the prepayment date, Maker gives Holder written notice confirming the actual
prepayment date and (c) in addition to paying the entire outstanding principal
balance of this Note, all accrued interest thereon and any other outstanding
Obligations, Maker pays to Holder the Make-Whole Amount.  Any prepayment notice
given by Maker shall be deemed null and void if the prepayment covered by such
notice is not made within thirty (30) days of the date specified in Maker’s
prepayment notice as the designated date for prepayment.
 
“Make-Whole Amount” with respect to any prepayment that occurs after the Closed
Period means an amount equal to the greater of (a) one percent (1%) of the then
entire outstanding principal balance of this Note or (b) the present value as of
the date of prepayment of the remaining scheduled payments of principal and
interest (including any balloon payment), determined by discounting such
payments at the Monthly Equivalent Treasury Security Rate (as hereinafter
defined), less the amount of principal being prepaid, provided such difference
shall not be less than zero.  “Monthly Equivalent Treasury Security Rate” means
the rate which, when compounded monthly, results in a yield that is equivalent
to the yield on the Most Recently Auctioned U.S. Treasury Security (as
hereinafter defined), which is compounded semi-annually plus fifty (50) basis
points, having the same maturity date as the Loan (or if there is not a Most
Recently Auctioned U.S. Treasury Security with the same maturity date as the
maturity date of the Loan, then the linearly interpolated yield-to-maturity of
the two Most Recently Auctioned U.S. Treasury Securities having the next longer
and the next shorter remaining terms to maturity), as reported in the Bloomberg
News Service (or, if Bloomberg New Service is no longer available, The Wall
Street Journal or another daily financial service or publication of a national
circulation selected by Holder) as of the close of business on the second (2nd)
business day preceding the date of prepayment.  “Most Recently Auctioned U.S.
Treasury Security” means the U.S. Treasury bonds, notes and bills with
maturities of thirty (30) years, ten (10) years, five (5) years, three (3)
years, two (2) years, one (1) year, six (6) months and three (3) months that
were most recently auctioned by the United States Treasury Department as of the
date the Make-Whole Amount is calculated.  Maker waives any right of prepayment
except as expressly provided herein and as may be provided in the other Loan
Instruments.  If Maker prepays all Obligations not more than four months prior
to the Maturity Date and after not less than thirty (30) days prior written
notice to Holder, Maker shall not be required to pay the Make-Whole Amount.
 
If the outstanding principal balance of this Note or any portion thereof shall
become due and payable or shall be paid as a result of (a) an Event of Default
(which Event of Default shall be presumed to be, and conclusively shall be
deemed to be a willful default and a deliberate attempt on Maker’s part to avoid
payment of the Make-Whole Amount), (b) the exercise by Maker or any other person
of any right of redemption or the taking by Maker or any other person of any
other action to prevent a foreclosure of the Secured Property, (c) any
prepayment of the Loan in connection with a foreclosure or similar proceeding or
a foreclosure judgment, (d) a casualty or condemnation with respect to the
Secured Property, or (e) any other prepayment not permitted by the Loan
Instruments, then Maker shall pay to Holder the Make-Whole Amount computed, to
the extent not prohibited by applicable law, as if Maker had elected to prepay
this Note, as provided in the preceding paragraph, on the date of such Event of
Default, exercise, action, casualty or condemnation, as applicable.  If such
Event of Default, exercise, action, casualty or condemnation occurs during the
Closed Period, then, to the extent not prohibited by applicable law, the
Make-Whole Amount shall be equal to the greater of (a) ten percent (10%) of the
principal balance of this Note then unpaid or (b) the Make-Whole Amount, as
calculated in the manner set forth in the immediately preceding paragraph,
provided that in the event such Make-Whole Amount is construed to be interest
under the laws of the State in any circumstance, such payment shall not be
required to the extent that the amount thereof, together with other interest
payable hereunder, exceeds the maximum interest that may be lawfully charged
under applicable law.  Notwithstanding the foregoing, in the event of a casualty
or condemnation with respect to the Secured Property, if no default then exists
under the Loan Instruments beyond any applicable notice and cure period, and
Holder is not willing to permit the insurance proceeds or condemnation award, as
applicable, to be used for the restoration of the  Secured Property and the Loan
is prepaid as a result of the casualty or condemnation, then no Make-Whole
Amount shall be due with respect to the application of the insurance proceeds or
condemnation award to the Obligations.
 
 
 

--------------------------------------------------------------------------------

 
 
From and after the existence of an Event of Default, Holder, at its option, may
declare all Obligations to be immediately due and payable, then or thereafter,
as Holder may elect, regardless of the stated Maturity Date of this Note.
 
If Holder collects all or any part of the Obligations by an action, at law or in
equity, or in any bankruptcy, receivership or other court proceeding (whether at
the trial or appellate level), or if this Note is placed in the hands of
attorney(s) for collection, Maker shall pay, in addition to the principal and
interest due or deemed to be due, whether by acceleration or otherwise, and in
addition to the Make-Whole Amount, if due hereunder (a) all costs, including,
without limitation, attorneys’ fees and expenses, of collecting or attempting to
collect all amounts due pursuant to this Note and all other Obligations, of
enforcing or attempting to enforce Holder’s rights and remedies pursuant to the
Loan Instruments and of protecting the collateral securing this Note, (b) all
Late Charges due pursuant to this Note and (c) interest, at the Increased Rate,
computed on the amount of the Obligations, provided that in the event such Late
Charge is construed to be interest under the laws of the State in any
circumstance, such payment shall not be required to the extent that the amount
thereof, together with other interest payable hereunder, exceeds the maximum
interest that may be lawfully charged under applicable law.
 
The failure by Holder to exercise any right, power, privilege, remedy or option
as to maturity, foreclosure or otherwise, provided in any Loan Instrument or
otherwise available at law or in equity (each a “Remedy” and collectively,
“Remedies”) before or after any Event of Default, in any one or more instances,
or the acceptance by Holder of any partial payment or partial performance, shall
not constitute a waiver of any default or any Remedy, each of which shall remain
continuously in force, until waived in writing by Holder.  Holder, at its
option, may rescind, in writing, any acceleration of this Note, but the tender
and acceptance of partial payment or partial performance alone shall not rescind
or in any other way affect any acceleration of this Note or the exercise by
Holder of any of its Remedies.
 
Maker and Holder intend to comply strictly with all usury laws now or hereafter
in force in the State of Texas (“State”), and all interest payable pursuant to
this Note or any other Loan Instrument shall be reduced to the maximum amount
which is not in excess of the maximum non usurious rate of interest applicable
to this Note or any other Loan Instrument (“Legal Rate”) allowed under the usury
laws of the State, as now or hereafter construed by the courts having
jurisdiction over such matters.  If the aggregate of all interest (whether
designated as interest, Late Charges, Make-Whole Amount or otherwise) contracted
for, chargeable or receivable pursuant to this Note or any other Loan
Instrument, whether upon regular payment or acceleration or otherwise, exceeds
the Legal Rate, it shall conclusively be deemed a mutual mistake.  Such excess
shall be canceled automatically, and, if theretofore paid, shall, at the option
of Holder, either be rebated to Maker or credited in reduction of the
outstanding principal balance of this Note, or, if this Note has been repaid,
such excess shall be rebated to Maker.  In the event of a conflict between the
provision of this paragraph and the provisions of any other portion of this Note
or any other Loan Instrument, the provisions of this paragraph shall
control.  By execution of this Note Maker acknowledges that it believes the loan
evidenced by this Note to be non-usurious and agrees that if, at any time, Maker
should have reason to believe that such loan is in fact usurious, it will give
Holder notice of such condition and Maker agrees that Holder shall have ninety
(90) days in which to make appropriate refund or other adjustment in order to
correct such condition if in fact such exists.
 
 
 

--------------------------------------------------------------------------------

 
 
Maker waives all requirements for presentment, protest, notice of protest,
notice of dishonor, demand for payment and diligence in collection of this Note
or the Loan Instruments, notice of intention to accelerate, notice of
acceleration and any and all other notices and matters of a like nature, except
for those expressly required by the Deed of Trust or this Note.  Without notice
to Maker and without discharging Maker’s liability hereunder, Maker consents to
any extension of time (whether one or more) of payment of this Note, release of
all or any part of the security for the payment of this Note or release of any
Person liable for payment of this Note.
 
This Note may be changed only by an agreement, in writing, signed by Maker and
Holder.  Maker waives and renounces all homestead exemption rights as to the
Obligations or any renewal or extension thereof. No failure or delay on the part
of Holder in exercising any Remedy pursuant to this Note or any Loan Instrument,
and no course of dealing between Maker and Holder, shall operate as a waiver of
any Remedy, nor shall any single or partial exercise of any Remedy preclude any
other or further exercise thereof or the exercise of any other Remedy.  All
Remedies expressly provided for in the Loan Instruments are cumulative, and are
not exclusive of any rights, powers, privileges or remedies which Holder would
otherwise have at law or equity.  No notice to or demand on Maker in any case
shall entitle Maker to any other or further notice or demand in similar or other
circumstances, nor shall any such notice or demand constitute a waiver of the
right of Holder to take any other or further action in any circumstances without
notice or demand.
 
The obligations of each Person and entity comprising Maker shall be joint and
several.  The unenforceability or invalidity of any provision of this Note as to
any Person or circumstance shall not render that provision unenforceable or
invalid as to any other Person or circumstance, and all provisions hereof, in
all other respects, shall remain valid and enforceable.
 
If an Event of Default has occurred (and regardless of whether or not it has
been cured), Holder may exercise any and all Remedies, and shall have full
recourse to the Secured Property and to any other collateral given by Maker to
secure any or all of the Obligations, provided that any judgment obtained by
Holder in any proceeding to enforce the Remedies shall be enforced only against
the Secured Property and/or such other collateral.  Notwithstanding the
foregoing, Holder may name Maker (but not Maker’s constituent owners except to
the extent Limited Guarantor is liable pursuant to that certain Guaranty of even
date herewith) or any of its successors or assigns or any Person holding under
or through them as parties to any actions, suits or other proceedings initiated
by Holder to enforce any Remedies against the Secured Property and/or such other
collateral, including without, limitation, any action, suit or proceeding to
foreclose the lien of the Deed of Trust against the Secured Property or to
otherwise realize upon any other lien or security interest created in any other
collateral given to secure the payment of any or all of the Obligations.  The
restriction on enforcement contained in the first sentence of this paragraph
shall not apply to, and Maker (but not Maker’s constituent owners except to the
extent Limited Guarantor is liable pursuant to that certain Guaranty of even
date herewith) shall be personally liable for, and Holder may seek and enforce
judgment against Maker (but not Maker’s constituent owners except to the extent
Limited Guarantor is liable pursuant to that certain Guaranty of even date
herewith) for:
 
 
 

--------------------------------------------------------------------------------

 
 
(i)  
any and all losses, claims, damages, costs, expenses and/or liabilities,
including, without limitation, attorneys’ fees and expenses, incurred by Holder:

 

 
(a)  
relating to or as a result of any material written misstatement of fact by, or
on behalf of,  Maker or Mid-America Apartments, L.P., a Tennessee limited
partnership (“Limited Guarantor”) to Holder or Holder’s advisor and included as
a representation or warranty in the Loan Instruments or made in connection with
any documents, materials or other information delivered by or on behalf of Maker
or Limited Guarantor to Holder, their respective counsel or Holder’s advisor
relating to the Loan,

 

 
(b)  
relating to or as a result of fraud relating to the Loan, the Loan Instruments
or any documents, materials or other information delivered by or on behalf of
Maker or Limited Guarantor to Holder, Holder’s advisor or their respective
counsel relating to the Loan,

 

 
(c)  
failure to pay Impositions (as defined in the Deed of Trust) required by the
Deed of Trust (either paid into the impound account for same, if required under
the Deed of Trust, or paid to the third party payee directly),

 

 
(d)  
relating to or as a result of the (1) misapplication of any insurance proceeds
or condemnation awards  in a manner which is not in accordance with the
provisions of the Loan Instruments or  (2) the misappropriation or
misapplication of trust funds and any Lessee security deposit which are received
by or on behalf of Maker and are neither turned over to Holder or used in
compliance with the Loan Instruments,

 

 
(e)  
relating to or as a result of Rents, issues, profits or other proceeds from the
Secured Property received by, or on behalf of, Maker or Limited Guarantor and
not otherwise applied to the Loan or to payment of Secured Property operating
expenses as required by the Loan Instruments,

 

 
(f)  
as a result of any default with respect to Maker’s covenant to pay insurance
premiums pursuant to the Deed of Trust (either paid into the impound account for
same, if required under the Deed of Trust, or paid to the third party payee
directly) or with respect to Maker’s covenant to obtain the insurance required
by the Deed of Trust, including without limitation, the Terrorism Insurance,

 
 
 

--------------------------------------------------------------------------------

 
 

 
(g)  
as a result of any intentional, bad faith waste of the Secured Property
committed by Maker or its agents,

 

 
(h)  
Maker’s failure to pay the deductible on the insurance required by the Deed of
Trust,

 

 
(i)  
terrorist acts, which shall include property, casualty, liability and/or
business interruption losses;

 

 
(j)  
Maker’s failure to complete the Required Work (as defined in the Required Work
Agreement) to  Holder’s reasonable satisfaction by March 31, 2012, subject to
the Cure Period (as defined in the Required Work Agreement);

 

 
(k)  
the transfer of the ownership of Lake Club I (as defined in the Refinancing
Agreement) to an entity not ultimately controlled by Mid–America Apartment
Communities, Inc., without (i) a simultaneous release of Lake Club II (as
defined  in the Refinancing Agreement) from the collateral for the Loan in
accordance with the Release Requirements (as defined in that certain
Multi-Purpose Side Letter Agreement executed by Maker, Holder and Limited
Guarantor, dated of even date herewith), (ii) otherwise complying with the
requirements of Section 3 of the Refinancing Agreement, or (iii)  Maker
immediately converting the WiFi Café (as defined in the Refinancing Agreement)
into an institutional quality leasing and management office;

 

 
(l)  
failure of any Secured Property  to comply with any wetlands designation; and/or

 

 
(m)  
 Maker’s or Guarantor’s failure to comply with any provision of the  Refinancing
Agreement.

 
(ii)  
all outstanding principal, interest and other Obligations, including the
Make-Whole Amount:

 

 
(a)  
if there shall be a violation of Section 1.11 of the Deed of Trust that is not
waived or consented to by Holder in writing;

 

 
(b)  
if there shall be a violation of Section 5.20  of the Deed of Trust;

 

 
(c)  
in the event that Maker or  Limited Guarantor shall be the subject of any
petition or proceeding for bankruptcy, reorganization or arrangement pursuant to
federal bankruptcy law, or any similar federal or state law that remains
undismissed for a period of ninety (90) days or more, and/or Maker or  Limited
Guarantor shall become the subject of any liquidation, dissolution, receivership
or other similar proceeding  provided, however, that this subsection (ii)(c)
shall not apply if (x) an involuntary bankruptcy is filed by Holder, or (y) an
involuntary bankruptcy filing was initiated by a third-party creditor
independent of any collusive action or participation by  Holder or Limited
Guarantor; and/or

 
 
 

--------------------------------------------------------------------------------

 
 

 
(d)  
if the Deed of Trust or any of the other Loan Instruments are deemed fraudulent
conveyances or preferences or are otherwise deemed void pursuant to any
principles limiting the rights of creditors, whether such claims, demands or
assertions are made under the United States Bankruptcy Code (as amended or
replaced from time to time), including, without limitation, under Sections 544,
547 or 548 thereof, or under any applicable state fraudulent conveyance statutes
or similar laws; and/or

 
(iii)  
all liability of Maker and Limited Guarantor under that certain Environmental
Indemnity Agreement, executed by Maker and Limited Guarantor, dated of even date
herewith.

 
The restriction on enforcement contained in the first sentence of the preceding
paragraph shall not apply to the Environmental Indemnity Agreement of even date
herewith executed by Maker and the other indemnitors, if any, in favor of Holder
and/or to the obligations of any Guarantor.  It is expressly understood and
agreed, however, that nothing contained in the preceding paragraph shall (a) in
any manner or way constitute or be deemed to be a release of the Obligations or
otherwise affect or impair the enforceability of the liens, assignments, rights
and security interests created by the Deed of Trust or any of the other Loan
Instruments or any future advance or any related agreements or (b) preclude
Holder from foreclosing the Deed of Trust or from exercising its other remedies
set forth in the Deed of Trust or the Assignment, or from enforcing any of its
rights and remedies in law or in equity (including, without limitation,
injunctive and declaratory relief, restraining orders and receivership
proceedings), except as provided in the preceding paragraph.  If any payment
required hereunder or under any other Loan Instrument becomes due on a Saturday,
Sunday, or legal holiday in the state in which the Premises are located (those
being non-business days), then such payment shall be due and payable on the
immediately following business day.
 
“Maker” and “Holder” shall be deemed to include the respective heirs,
administrators, legal representatives, successors and assigns of Maker and
Holder.
 
Time is of the essence with respect to each and every provision hereof.
 
This Note shall be governed by, and construed and enforced in accordance with
the laws of the State, other than such laws with respect to conflicts of laws.
 
In the event of any inconsistencies between the terms of this Note and the terms
of any other Loan Instruments, the terms of this Note shall prevail.
 


 
[remainder of page intentionally left blank]
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, Maker has executed this Note as of the date first above
written.
 

 
MAA TANC, LLC,
a Delaware limited liability company
                By:  Mid-America Apartments, L.P., a Tennessee limited
partnership, its sole member                               By: Mid-America
ApartmentCommunities, Inc., a Tennessee corporation, its sole general partner  
                     
 
 
 
By: 
/s/ Andrew Schaeffer         Name: Andrew Schaeffer              

 
 
 

--------------------------------------------------------------------------------

 